DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16, 18-24, 27 and 36 are allowable. 
The restriction requirement among Inventions I-III and Species A-F as set forth in the Office action mailed on 3 February, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 17 and 25-56, directed to nonelected species, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application is in condition for allowance except for the presence of claims 28-30, nonelected without traverse. These claims are hereby cancelled. 
Allowable Subject Matter
Claims 16-27 and 36 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a modular endoscope system comprising: 
an optical unit comprising a housing and an elongated member extending distally therefrom, the elongated member having a camera for endoscopic viewing at a distal end thereof, electric wires and a light source extending from the camera to the housing through the elongated member, 
a deflector comprising a deflector housing and a shaft extending from the deflector housing, the shaft having a channel longitudinally extending therethrough, the channel configured to receive the elongated member therethrough, 
a distal portion of the shaft having a deflectable portion, the deflectable portion configured to be deflected by an actuator in the deflector housing, 
connectors on a proximal portion of the deflector housing, 
connectors on the housing, 
the respective connectors configured such that, when the elongated member is inserted through the channel, the respective connecting elements engage, the housing and deflector housing are coupled, locking the deflector housing and housing together to form a handle member. 
Dillon et al. (US PGPUB 2015/0057537) teaches the above system, except for that the connectors of the deflector housing are on a proximal portion of the deflector housing, or that electric wires and a light source extend from the camera to the housing through the elongated member. 	Sano et al. (US PGPUB 2002/0022763) teaches an optical unit wherein electric wires and a light source extend from a camera to a housing through an elongated member. 
In obvious combination, the above art teaches the above system except for that the connectors of the deflector housing are on a proximal portion of the deflector housing. 
There is no reason or suggestion provided in the prior art to modify the above system to have the additional feature as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795